Citation Nr: 1108938	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected type II diabetes mellitus, currently evaluated 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to November 1968.  The Veteran has been awarded the Army Commendation Medal with "V" device, and the Purple Heart for his combat service in Vietnam.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Original jurisdiction in the case now resides with the RO in Little Rock, Arkansas.

Procedural history

In September 2003, the RO awarded the Veteran service connection for diabetes mellitus; a 10 percent disability rating was assigned, effective June 23, 2002.

In December 2004, the Veteran filed a request for an increased disability rating for his service-connected diabetes mellitus.  In the above-referenced May 2005 rating decision, the RO increased the Veteran's disability rating from 10 to 20 percent, effective December 16, 2004.  The RO also denied the Veteran's claim for TDIU.  The Veteran disagreed with the assigned rating, and the denial of his TDIU claim.  He perfected appeals as to both issues.

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in February 2008 at the RO.  Prior to the hearing date, the Veteran cancelled his hearing request, and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2010).  

In March 2010, the Board remanded the Veteran's claims for further evidentiary development and readjudication.  Such was achieved, and the Veteran's claims file has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's type II diabetes mellitus required treatment with insulin and restricted diet in July 2004.

2.  The evidence of record indicates that the Veteran's type II diabetes mellitus currently requires treatment through the use of an oral hypoglycemic agent, use of insulin intermittently, and restricted diet.  Regulation of activities is not shown.

3.  The competent medical evidence of record does not indicate that the Veteran's service-connected diabetes mellitus is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

4.  The Veteran's service-connected disabilities consist of posttraumatic stress disorder (PTSD), rated 50 percent disabling, type II diabetes mellitus, rated 20 percent disabling, and two scars, each rated noncompensably (zero percent) disabling; the combined disability rating is 60 percent.   

5.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for type II diabetes mellitus are met, effective July 10, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

2. The criteria for assignment of an increased disability rating greater than 20 percent for type II diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).

4.  The criteria for a TDIU have not been met, to include on an extraschedular basis. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's claims in March 2010 for further evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected disabilities, to include diabetes mellitus.  The AOJ was to attempt to obtain copies of any treatment reports identified by the Veteran.  In addition, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current severity of his diabetes.  Finally, the AOJ was to readjudicate the Veteran's claims.

In an April 2010 letter, the Appeals Management Center (AMC) requested information from the Veteran about any additional treatment he has received.  The Veteran subsequently submitted four VA Form 21-4142s authorizing the VA to obtain additional treatment reports from the S.R.M.C., and three VA facilities.  The requested private and VA treatment reports have been obtained, and are associated with the Veteran's claims folder.

The Veteran appeared for a VA diabetes examination in April 2010.  The VA examination report is also associated with the claims folder.  The AMC subsequently readjudicated the Veteran's claims in a September 2010 supplemental statement of the case (SSOC).

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and Dingess with respect to his increased rating and TDIU claims by a letters mailed in February 2005 and April 2010.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of his claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claims in a September 2010 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his post-service VA and private medical records, his Social Security Administration (SSA) records, and his lay statements of argument have been obtained.

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was afforded VA examinations pertaining to his claims in April 2005, September 2006, and April 2010.  The examination reports reflect that each examiner reviewed, or was made aware of the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  

The Board notes that the Veteran was not afforded an examination to specifically address whether the Veteran's service-connected disabilities alone render him unable to secure and maintain gainful employment.  However, a remand to obtain such an examination is not necessary in this case because, as will be explained in more detail below, the Veteran is not eligible for TDIU on a schedular basis.  Further, and more importantly, the medical evidence already of record clearly shows that the Veteran is unemployable in large part due to nonservice-connected disabilities, such as his lumbar spine disability and coronary artery disease (CAD).  As such, an examination and opinion is not needed before the Board may make an informed decision concerning this claim.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues have been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims, and he has retained the services of a representative.  See 38 C.F.R. § 3.103 (2010).  

Accordingly, the Board will address the claims on appeal.

Increased rating claim for diabetes mellitus

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's diabetes mellitus is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913 [diabetes mellitus].  Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue [diabetes mellitus], but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913, with reference to other diagnostic codes as appropriate as required by the diagnostic criteria set forth therein.

The rating criteria outlined in Diagnostic Code 7913 are as follows:

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities [avoidance of strenuous occupational and recreational activities] with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating, while diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Schedular rating

The schedular criteria have been set forth in the law and regulations section above.  The Board will initially review the evidence to determine whether any additional separate disability ratings may be assigned.  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.

After a thorough physical examination and a review of the Veteran's medical history, the April 2010 VA examiner specifically noted that the Veteran has "no complications of diabetes."  In particular, there is no evidence of renal disease or  peripheral neuropathy.  The Veteran specifically denied any bowel or bladder function impairment at the April 2010 examination.  See the April 2010 VA examiner's report, pages 1 and 3.  

Additionally, examination of the eyes in April 2010 showed pupils equal and responsive to light, with bilateral extraocular movements.  Significantly, a previous VA treatment note dated in February 2009 specifically indicated that the Veteran had "diabetes without retinopathy."  See the Veteran's February 26, 2009 VA Eye Clinic Note.  

A podiatry consult in November 2009 indicated the presence of plantar fasciitis.  Pertinently no sensory or skin problems were noted at that time, or by the April 2010 VA examiner.  See the Veteran's November 9, 2009 VA Podiatry Consult;  see also the April 2010 VA examiner's report, page 2 [noting that the Veteran had "intact touch sensation by monofilament at bilateral great toes and intact vibratory sense at bilateral MTP's"].  A diabetic foot exam administered in August 2006 was pertinently "normal."  See the Veteran's August 3, 2006 VA Primary Care Note. The Board acknowledges the Veteran's recent complaint of foot pain [see the Veteran's April 17, 2010 Statement in Support of Claim], but notes that the April 2010 VA examiner pertinently identified "[p]lantar fasciitis associated with calcaneal spurs" as his only foot disability.  

The Veteran does have hypertension and coronary artery disease (CAD).  However, it is clearly noted in the record that the both of these vascular disabilities pre-dated the onset of his diabetes [diagnosed in 2001] by many years.  See the Veteran's April 2010 VA examiner's report, page 1; see also the April 2005 VA examiner's report, page 2. 

In short, there is no complication of diabetes demonstrated in the record that requires a separate compensable rating.  The Board must now ascertain whether a disability rating greater than 20 percent can be awarded for the Veteran's diabetes mellitus by applying the schedular criteria.

As has been discussed in the law and regulations section above, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The Veteran's representative has argued that the Veteran's degree of disability more closely approximates the required criteria for assignment of the next higher evaluation, and that a higher rating should be assigned in accordance with 38 C.F.R. § 4.7, which pertinently requires the assignment of the higher of two evaluations for a particular disability if the disability picture more nearly approximates the criteria required for that rating.  See the January 14, 2011 Appellant's Post-Remand Brief, page 2; see also 38 C.F.R. § 4.7 (2010).

The Court has recently commented upon the application of 38 C.F.R. § 4.7 when rating disabilities under diagnostic codes that include "conjunctive" or "disjunctive" rating criteria, such as those listed above in Diagnostic Code 7913.  More specifically, the Court noted that Diagnostic Code 7913 [diabetes mellitus] involves "successive rating criteria," in that "the evaluation for each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the veteran could only be rated at the level that did not require the missing component."  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 [citing Camacho v. Nicholson, 21 Vet. App. 360 (2007)].

The Court distinguished Diagnostic Code 7913's successive criteria from codes with non-successive criteria that also include conjunctive or disjunctive terminology, such as Diagnostic Code 7903 [hypothyroidism].  The Court pointed out that under Diagnostic Code 7903, a veteran could potentially establish all of the criteria required for a greater disability rating, without establishing any of the criteria for a lesser disability rating.  In essence, the Court held that when rating a disability under diagnostic codes that include non-successive rating criteria, 38 C.F.R. § 4.7 is implicated despite the inclusion of conjunctive or disjunctive language within each criterion.  [The Board acknowledges that Tatum is a non-precedential decision, but notes that a non-presidential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 (1992).]

In this case, because the rating criteria of Diagnostic Code 7913 are cumulative and successive, that is, because a veteran cannot establish entitlement to a higher rating without manifesting symptomatology indicated in the lesser ratings, the conjunctive and disjunctive terminology used in each criterion is firm, and the provisions of    38 C.F.R. § 4.7 are not implicated.  Accordingly, the Board need not determine whether the Veteran's diabetes manifests in symptomatology that "more nearly approximates" a higher rating; rather, an increased rating may be awarded only if all designated requirements of the next higher rating are met.

The evidence of record demonstrates that the Veteran does regulate his diet to control his diabetes.  See, e.g., the April 2005 VA examiner's report [noting the Veteran was under diet control for his treatment]; see also a May 15, 2006 VA Primary Care Note [indicating the Veteran is on a "low cholesterol and carbohydrate diet].  Indeed the Veteran indicated to the April 2010 VA examiner that he is still on a restricted diet.  See the April 2010 VA examiner's report, page 1. 

Although the April 2010 VA examiner indicated that the Veteran does not use insulin to treat his diabetes, there are several individual treatment reports dated throughout the appeal that do in fact note intermittent use of insulin for treatment purposes.  See, e.g., VA treatment records dated July 10, 2004 and December 8, 2005, a July 8, 2007 Final Report from the W.R.M.C., and a September 16, 2009 Discharge Summary from the S.R.M.C. [each noting the continued use of sliding scale insulin for treatment purposes].  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran does in fact require use of insulin to treat his service-connected diabetes.  The Board adds that it is undisputed that the Veteran uses oral hypoglycemic agents to treat his diabetes.  

Finally, and crucially, with respect to regulation of activities, no medical treatment report or examination of record indicates that regulation of activities is required to control the Veteran's diabetes.  Moreover, the Veteran himself has specifically denied restriction of his activities on account of diabetes.  See the April 2010 VA examiner's report, page 1.  Although the Veteran's prior VA treatment reports indicate at various times that "exercise is strongly encouraged," at no point has the Veteran been required to regulate his activities due to his service-connected diabetes mellitus.  Thus, the criteria for a 40 percent disability rating are not met or approximated for this reason alone.

The Board further notes in passing that there is no indication of any pathology attributable to diabetes mellitus which would call for the assignment of even higher disability ratings [i.e. 60 percent and 100 percent], and the Veteran does not appear to so contend.

The Board therefore finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran's filed his claim for an increased disability ratings for his service-connected diabetes in December 2004.  Therefore, the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration, or December 2003 to the present.

The RO has rated the Veteran's diabetes 10 percent disabling from June 23, 2002, the effective date of service connection, to December 16, 2004, and 20 percent disabling from December 16, 2004 to the present day.
As noted above, a 20 percent disability rating is assigned when diabetes mellitus requires insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.  A 10 percent rating is assigned when diabetes is manageable by restricted diet only.  

For all times pertinent, the evidence demonstrates that the Veteran's diabetes requires a restricted diet.  It does not appear that the Veteran started using oral hypoglycemic medication until December 16, 2004, which is the date the RO has assigned for an increased rating to 20 percent.  Pertinently however, VA treatment reports note treatment with insulin at a time earlier than this date.  In particular, a July 10, 2004 VA Inpatient Report specifically indicated that the Veteran has diabetes, and that "sliding scale insulin" was to be continued.  Accordingly, a        20 percent disability rating is warranted as of the date of this treatment report, July 10, 2004.  

There is no indication in the record that the Veteran used oral hypoglycemic agents or insulin at any time prior to July 10, 2004.  Therefore, the currently assigned 10 percent initial rating will remain undisturbed.

As discussed above, at no point during the pendency of the Veteran's appeal has his diabetes required regulation of activities.  As such, a rating higher than 20 for any time after July 10, 2004 is not warranted.

Thus, for the reasons and bases expressed above, the Board has concluded that staged ratings are appropriate in this case.  The Veteran's initial rating of 10 percent for diabetes should be in effect until July 10, 2004.  A 20 percent rating is granted from July 10, 2004 to the present day.  

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 
According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for diabetes shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, which includes treatment with insulin and restriction of diet.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the Veteran's service-connected diabetes mellitus for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability, and is part of the claim for an increased rating.  As described in the INTRODUCTION above, the issue of a TDIU is already in appellate status before the Board, and will be discussed immediately below.  

TDIU

Relevant law and regulations

Under the applicable criteria, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.        See  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Analysis

As noted above, a TDIU may be awarded on either a schedular or extraschedular basis.  As explained immediately below, in this case, only the extraschedular basis need be considered.

The Veteran is service-connected for posttraumatic stress disorder (PTSD) with schizophrenic reaction, rated at 50 percent disabling; for type II diabetes mellitus, rated 20 percent disabling; and for two scars, each rated noncompensably (zero percent) disabling.  A combined rating of 60 percent is in effect.  Although the Veteran currently has one disability ratable at 40 percent or more, he does not have a combined rating of 70 percent or more.  Accordingly, he does not meet the criteria for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

In accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for a TDIU should be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  

The Veteran has asserted that he can no longer follow gainful employment due to his service-connected disabilities.  The Board initially acknowledges that based on the evidence of record, as well as on a determination from the SSA, the Veteran is in fact currently unable to secure or follow gainful employment because of multiple disabilities.  Indeed, the Veteran has not worked since July 1991, when he retired from his occupation in law enforcement.  See the Veteran's December 2004 Application for Increased Compensation Based on Unemployability.  

Crucially however, the key question at issue in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone, without considering the impact the Veteran's other nonservice-connected disabilities [to include his lower back and hip disorders, his coronary artery disease, and hypertension].  See 38 C.F.R. § 3.341.

Pertinently, in an October 1999 SSA hearing officer's decision, it was determined that the Veteran was disabled and entitled to SSA disability benefits largely in part due to the Veteran's nonservice-connected degenerative disc disease in his lumbar spine "with pain that limits his ability to walk, stand, sit, and lift."  The hearing officer noted that "[s]ince the claimant has more than minimal limitations in his ability to perform basic work related activities, the claimant has a severe physical impairment."  See the October 1999 SSA Hearing Officer's Report, pages 7 and 8.  Although this SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to the Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).

Additionally, the Veteran himself specifically indicated on his December 2004 application for TDIU that in addition to his service-connected PTSD, his nonservice-connected low back and hip disabilities also prevent him from securing or following any substantially gainful occupation.  See the Veteran's December 2004 Application for Increased Compensation Based on Unemployability.  

The medical evidence of record also demonstrates that the Veteran's current unemployability is due to a number of disabilities, and not simply due to his service-connected disabilities alone.  Indeed, the April 2005 VA examiner pertinently indicated upon examination of the Veteran that "[h]is most pressing problem at this time that seems to be limiting his employability is his back."        See the April 2005 VA examiner's report, page 4.  Subsequently, in September 2006, another VA examiner specified that the cause of the Veteran's retirement was low back pain and coronary artery disease.  See the September 2006 VA examiner's report, page 16.  Most recently, at the April 2010 VA examination, it was noted that the Veteran stopped working in 1990 "secondary to coronary artery disease."        See the April 2010 VA examiner's report, page 1.  

The Board does not in any way disagree that the Veteran's service-connected PTSD, diabetes and scars impact his employability and are debilitating in many ways.  The Board however believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 50 percent, 20 percent, and noncompensable ratings which are currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

Accordingly, the evidence of record, taken as a whole, portrays the Veteran as having employment-related problems caused by his service-connected disabilities.  Crucially however, the evidence does not indicate that he cannot engage in substantially gainful employment due solely to such problems.    

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU.  In particular, referral to appropriate authority for consideration on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) is not warranted, and the benefit sought on appeal is accordingly denied.



ORDER

A rating of 20 percent for type II diabetes mellitus is granted, effective July 10, 2004, subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 20 percent for a type II diabetes mellitus is denied.

Entitlement to TDIU is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


